EXHIBIT 10

 
STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement {"Agreement") is entered into as of this 23rd day
of March, 2012, between FRED DASILVA, whose address is 111 Panorama Hills Road,
Calgary, Alberta, Canada T3K 5J1 (referred to as "Purchaser"); NATIONAL ASSET
RECOVERY CORP., a Nevada corporation, whose principal place of business is 30
Skyline Drive, Suite 200, Lake Mary, Florida 32746 (the *Company"); BRADLEY
WILSON, who maintains his address at 30 Skyline Drive, Suite 200, Lake Mary,
Florida 32746 ("WILSON"} and WILLIAM GLYNN, who maintains his address at 30
Skyline Drive, Suite 200, Lake Mary, Florida 32746 ("GLYNN") Wilson and Glynn
shall collectively be referred to in this Agreement as the "Selling
Shareholders". The Purchaser, the Company and the Selling Shareholders may
collectively be referred to in this Agreement as the "Parties".
 
RECITALS
 
WHEREAS, the Company is a public company whose common stock is listed through
the OTCQB level of the OTC Markets Group quotation service under the trading
symbol "REPO" and files periodic reports with the Securities & Exchange
Commission ("SEC") pursuant to Section 13 or Section 15(d) of the Securities &
Exchange Act of 1934 as■a "Smaller Reporting Company";  and
 
WHEREAS, the Selling Shareholders collectively own 95 million restricted shares
of REPO common stock ("REPO Shares"), which, on the Closing Date as hereinafter
defined, shall represent approximately 62% of the total issued and outstanding
REPO Shares; and
 
WHEREAS, the Selling Shareholders are willing to sell, transfer and deliver all
of their 95 million REPO Shares to the Purchaser in accordance with the terms
and conditions as set forth herein;  and
 
WHEREAS, the Purchaser is willing to acquire all of the 95 million REPO Shares
owned by the Selling Shareholders in exchange for the cash and additional
consideration as more fully described herein.
 
NOW, THEREFORE, in consideration of the mutual agreements, covenants and
conditions provided herein, the Parties agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE I
RECITALS


1.1 Recitals. The Parties hereto agree that the above recitals are true and
correct and are incorporated by reference herein.
 
ARTICLE II
DEFINITIONS
 
2.1 Definitions. As used in this Agreement and the Schedules hereto, the
following terms have the respective meanings set forth below:
 
"Affiliate" means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by or is under common control with the Person
in question.
 
"Assets" shall mean all the business, assets, properties, goodwill and rights of
the Company as a going concern of every nature, kind and description, tangible
and intangible, wherever located and whether or not carried or reflected on the
books and records of the Company (the "Assets"), including, without limitation:
(i) all right, title and interest in and to the corporate names of the Company
and all variations thereof; (ii) cash-on-hand and cash in the bank accounts of
the Company, inclusive of cash equivalents, together with the bank account
records relating to all bank accounts of the Company; (iii) all deposits and all
cash, cash equivalents, marketable securities and other assets (iv) all rights,
title and interest in and to ail contracts, licenses or agreements to which the
Company is a party as of the date of this Agreement; (v) all accounts
receivable, checks, negotiable instruments and chattel paper, payable to, or
with respect to bearer instruments in the possession of the Company; (vi) all
inventory and supplies; (vii) all furniture, fixtures, equipment and machinery;
(viii) all leasehold interests and improvements thereon; (ix) all books and
records, files and operating data relating to any business conducted by the
Company; (x) with respect to each insurance policy or fidelity bond on which the
Company is an insured, all rights of the Company, including the right to receive
any amounts recovered or recoverable from the insurer after the date of this
Agreement resulting from an occurrence which took place on or prior to the date
of this Agreement and the right to receive any amounts recovered or recoverable
from the insurer after the date of this Agreement, with respect to any loss
resulting from a claim made on or prior to the date of this Agreement, together
with all insurance policies or fidelity bonds of which the Company is the sole
owner; (xi) all claims,  causes of actions,  and suits which the Company has or
may have against third parties; and (xii) the business and operations of the
Company as a going concern,
 
 
2

--------------------------------------------------------------------------------

 
 
"Closing" shall have the meaning as described in Section 3.2 hereof.
 
"Closing Agent" shall have the meaning described in Section 3.3 hereof.
 
"Closing Date" shall have the meaning as described in Section 3.2 hereof.
 
"Closing Documents" shall mean to all other documents, agreements, certificates,
Irrevocable Stock Transfer Powers, and other instruments contemplated by this
Agreement to carry out and perform the transactions as set forth herein.
 
"Code" means the Internal Revenue Code of 1986, as amended.
 
"Confidential Information" means, with respect to each party, (a) all
information concerning the business and affairs of that party, including
financial information, business plans and strategies, technology, proprietary
information, know-how, formulae, products, methods and operational information
and techniques, (b) any information that the appropriate party is required by
applicable law to preserve in confidence and (c) any other information
reasonably identified by a party to the other party as confidential, but
excluding (i) information known by the other party or generally available or in
the public domain, (ii) information that was independently developed by the
other party without the use of the first party's Confidential Information and
(iii) information rightfully provided by a third party without continuing
restrictions on its use.
 
"FINRA" means the Financial Industry Regulatory Authority and the rules and
regulations promulgated thereby.
 
"GAAP"   means   United   States   generally   accepted   accounting
principles,  consistently applied.
 
"Governmental Agency" means any federal, state, local or foreign government or
any court of competent jurisdiction, administrative agency or commission or
other governmental authority, or instrumentality, domestic or foreign, and any
interdealer market quotation service, including but not limited to the
SEC,  FINRA and the OTCQB.
 
 
3

--------------------------------------------------------------------------------

 
 
"Irrevocable Stock Transfer Power" shall have the meaning as described in
Section 3.2 hereof.
 
"Material Adverse Effect" means a material adverse effect on the business,
assets, condition (financial or otherwise), results of operations or prospects
of a party to this Agreement or the ability of a party to consummate the
transactions contemplated by this Agreement.
 
"NGCL" shall mean the Nevada General Corporation Law.
 
"REPO Shares" shall mean shares of common stock that have been issued by the
Company and are outstanding on the Closing Date.
 
"OTCQB" means the OTC Markets Group over the counter market quotation system.
 
"Permitted Liens" shall have the meaning as described in Section 4.8.
 
"Person" means an individual, any form of business enterprise, including a
corporation, limited liability company, partnership or limited partnership, and
any other legal entity or its representative, including a trust, trustee,
estate, custodian, administrator, personal representative, nominee or any other
entity acting on its own behalf or in a representative capacity.
 
"Purchase Investigation" shall have the meaning as described in Section 6.1.
 
"SEC" means the Securities and Exchange Commission.
 
"Seller Breach" shall have the meaning described in Section 3.6 hereof.
 
"Subsidiary" means each Person of which (a) a majority of the voting power of
the voting equity securities or equity interest is owned,  directly or
indirectly,  by such Person.
 
"Tax" or "Taxes" means federal, state, county, local, foreign or other income,
gross receipts, ad valorem, franchise, profits, sales or use, transfer,
registration, excise, utility, environmental, communications, real or personal
property, capital stock, license, payroll, wage or other withholding,
employment, social security, severance, stamp, occupation, alternative or add­on
minimum, estimated and other taxes of any kind whatsoever (including, without
limitation, deficiencies, penalties, additions to tax, and interest attributable
thereto)  whether disputed or not.
 
 
4

--------------------------------------------------------------------------------

 
 
"Tax Return" means any return, information report or filing with respect to
Taxes, including any schedules attached thereto and including any amendment
thereof.
 
"Transfer Agent" as used throughout this Agreement shall mean Manhattan Transfer
Registrar Company who maintains its principal business at 57 Eastwood
Road,  Miller Place,  New York 11764.
 
2.2 Construction. Whenever the context requires, the gender of all words used in
this Agreement includes the masculine, feminine and neuter. Unless otherwise
expressly provided herein, all references to Articles, Sections and Schedules
refer to articles, sections and schedules of or to this Agreement. All Schedules
are hereby incorporated in and made a part of this Agreement as if set forth in
full herein. The headings and captions in this Agreement and the Schedules are
for convenience and identification only and are in no way intended to define,
limit or expand the scope and intent of this Agreement or any provision hereof.
 
ARTICLE III
THE STOCK ACQUISITION
 
3.1 Purchase Price. The total purchase price payable to the Selling Shareholders
for 95 million REPO Shares, which represent approximately 62% of the total
issued and outstanding REPO Shares as of the date of this Agreement, shall equal
the sum of $200,000 (the "Purchase Price") and shall be paid by the Purchaser to
the Selling Shareholders on or before September 22,  2012   ("Due Date").
 
3.2 Closing. The closing of the transactions contemplated by this Agreement (the
"Closing"), will take place at the offices of the Company, or at any alternative
location designated by the Parties hereto and shall take place five (5) days
following the conclusion of the Purchase Investigation as provided for in
Section 6.1 of this Agreement or such earlier date as the Parties may agree to
{"Closing Date"). On the Closing Date, 95 million REPO Shares representing
approximately 62% of the total issued and outstanding REPO Shares of the Company
shall be sold, transferred and delivered by the Selling Shareholders to the
Purchaser through duly executed irrevocable stock powers with signature
guarantees ("Irrevocable Stock Power") in a form acceptable to the Transfer
Agent. The REPO Shares to be delivered by the Selling Shareholders to the
Purchaser at the Closing shall be validly issued, non-assessable and free and
clear of any clams, liens or encumbrances of any kind except as otherwise
disclosed on Schedule 4.14 hereto.
 
 
5

--------------------------------------------------------------------------------

 
 
3.3 The Stock Acquisition. On or before the Closing, the Selling Shareholders
agree and shall deposit duly executed Irrevocable Stock Powers representing
95,000,000 REPO Shares with the law firm of Snyderburn,  Rishoi &
Swann,  LLP  ("Closing Agent").
 
3.4 REPO Shares To Remain in Escrow. Upon all other conditions of Closing as set
forth in section 7.2 hereof having been satisfied, the Selling Shareholders
shall provide Closing Agent with written instructions to deliver the 95 million
REPO Shares and the Irrevocable Stock Transfer Powers signed by the Selling
Shareholders to the Transfer Agent in order to allow the Transfer Agent to
cancel the certificates representing the 95 million Shares in the name of the
Selling Shareholders and issue a new certificate representing 95 million REPO
Shares in the name of Purchaser. The Parties agree to authorize and instruct the
Transfer Agent to deliver the Purchaser's certificate representing 95 million
REPO Shares to the Closing Agent who will then hold and retain the newly issued
stock certificate in the name of Purchaser representing 95 million REPO Shares
in escrow together with an Irrevocable Stock Power signed by Purchaser in favor
of the Selling Shareholders, which is a condition of Closing, until such time as
the Purchaser has either (i) paid the Purchase Price to Selling Shareholders on
or before the Due Date; or (ii) a default of Purchasex-'s obligations has been
declared by the Selling Shareholders at which time the Closing Agent shall be
authorized to return the 95 million REPO Shares together with the Purchaser's
Irrevocable Stock Transfer Power to the Selling Shareholders. The duties and
obligations of the Closing Agent as contemplated by this Section 3.4 shall be
subject to and set forth in an Escrow Agreement to be executed by the Parties
after the .Closing Date.
 
3.5 REPO Shares Restricted. The 95 million REPO Shares to be transferred to the
Purchasers shall be subject to restrictions on transferability under applicable
federal and state securities laws and may not be resold or transferred by the
Purchasers in the absence of registration or an available exemption therefrom.
In addition, the Company is a "shell company" as defined under Section 12b-2 of
the Securities and Exchange Act of 1934, as amended, and until such time as it
is no longer considered as a "shell company", no shareholder who owns restricted
securities of the Company may rely on or utilize the safe harbor resale
exemption provided by Rule 144 of the Securities Act of 193 3,  as amended.


3.6 Forfeiture of Purchase Price and Additional Consideration.  In the event
that Purchaser fails to pay the Purchase Price to the Selling Shareholders by
the Due Date after receiving a written notice of default ("Notice of Default"}
from the Selling Shareholders in accordance with Section 10 of this Agreement,
the Purchase Price payable to the Selling Shareholders and any portion
of    the   Additional   Consideration   provided   or   tendered   by   the
Purchaser up to the date that a Notice of Default is delivered by the Selling
Shareholders, shall be forfeited and waived and Purchaser shall be forever
barred and estopped from any attempts to seek reimbursement or any refund of the
Purchase Price or any Additional Consideration provided from any party.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE IV
REPRESENTATIONS AHD WARRANTIES OF COMPANY AND SELLING SHAREHOLDERS
 
Except as otherwise disclosed in the Schedules as attached hereto, the Company
and the Selling Shareholders hereby represent and warrant to the Purchaser that
the statements contained in this Article IV are complete, true and accurate as
of the date of this Agreement and the Closing Date and shall survive the Closing
Date in accordance with Section 10.2 below.
 
4.1 Organization and Standing,  The Company was duly incorporated in the State
of Nevada as a corporation, (b) is validly existing and in good standing as a
corporation under the laws of the State of Nevada, (c) has full corporate power
and authority and possesses all governmental franchises, licenses, permits,
authorizations and approvals necessary to enable the Company to own, lease or
otherwise hold its properties and Assets and to carry on its business as
presently conducted and (d) is duly qualified and in good standing to do
business as a foreign corporation in the State of Florida each other
jurisdiction in which the conduct or nature of its business or the ownership,
leasing or holding of its properties makes such qualification necessary, except
jurisdictions where the failux"e to be so qualified or in good standing,
individually or in the aggregate, would not have a Material Adverse Effect.
 
4.2 Authority. The Company and the Selling Shareholders have all requisite power
and authority to enter into this Agreement and the Closing Documents, to perform
the obligations hereunder and to consummate the transactions contemplated
hereby. Ail corporate acts and other proceedings required to be taken by the
Company and the Selling Shareholders to authorize the execution, delivery and
performance of this Agreement, the Closing Documents and the consummation of the
transactions contemplated hereby have been duly and properly taken and/or will
be undertaken by the Company and the Selling Shareholders as of the Closing
Date. This Agreement and the Closing Documents have been duly executed and
delivered by the Company and the Selling Shareholders and constitutes the legal,
valid and binding obligations of the Company and the Selling Shareholders and is
enforceable against the Company and the Selling Shareholders in accordance with
its terms.
 
4.3 Licenses/Permits. The Company has all permits, licenses, registrations and
authorizations required by all necessary Governmental Agencies for the conduct
of its current business and has fully complied with all Governmental Agencies
and any other industry, governmental, or self regulatory organizations required
by law for the conduct of its present businesses. The Company is a public
reporting company and has filed all reports required to be filed by Section 12
or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months
(or for such shorter period that the Company was required to file such reports)
and has been subject to such filing requirements for the past 90 days. The
Company's reports as filed with the SEC have either been provided to the
Purchaser or are available for Purchaser's review through the OTC Markets Group
website at: otcmarkets.com.
 
 
7

--------------------------------------------------------------------------------

 
 
4.4 Ho Conflicts; Consents. The execution and delivery of this Agreement and the
Closing Documents by the Company and the Selling Shareholders does not, and the
consummation of the transactions contemplated hereby and compliance with the
terms hereof will not conflict with or result in any violation of, or default
(with or without notice or lapse of time, or both) under, or give rise to a
right of termination, cancellation, repurchase, redemption or acceleration of
any obligation or to the loss of a material benefit to the Company or the
Selling Shareholders under, or to any increased, additional, accelerated or
guaranteed rights or entitlements of any Person other than the Company or the
Selling Shareholders, or result in the creation of any lien, claim, encumbrance,
security interest, option, charge or restriction of any kind upon any of the
Assets of the Company under any provision of (a) the Articles of Incorporation,
By-Laws or any amendments thereto of the Company, (b) any note, bond, mortgage,
indenture, deed of trust, license, lease, contract, commitment, agreement or
arrangement to which the Company or the Selling Shareholders are a party or by
which any of Company's Assets is subject to or bound or (c) any judgment, order
or decree, or statute, law, ordinance, rule or regulation applicable to the
Company, its Assets or the Selling Shareholders. Except as otherwise provided
for in this Agreement and as otherwise may be required by federal securities
laws to report a "change of control" on Form 8-K, no consent, approval, license,
permit, order or authorization of, or registration, declaration or filing with,
any Governmental Agency is required to be obtained or made by or with respect to
the Company or the Selling Shareholders in connection with the execution,
delivery and performance of this Agreement and the Closing Documents or the
consummation of the transactions contemplated hereby.
 
4.5 Books and Records. The Company has heretofore delivered or made available
for inspection to Purchaser, accurate and complete copies of its Articles of
Incorporation or By-Laws,  each as amended to date; its minute books; its
shareholder certificate ledger, current shareholder list and stock transfer
books; and such other tax returns, financial statements, reports and filings
made with all Governmental Agencies personnel records and all other documents
that Purchaser have requested in connection with the Purchase Investigation. At
the Closing, the Company shall provide Purchaser with copies of all financial
records including checks, vendor invoices and other documents that support all
financial statements, whether audited or not, that have been filed by the
Company with any Governmental Agency and any other documents (defined as
"Company Documents") pertaining to the Company that Purchaser may reasonably
request in advance.
 
 
8

--------------------------------------------------------------------------------

 
 
4.6 Capitalization of the Company. The authorized capital stock of the Company
consists of 200,000,000 REPO Shares, par value . 001 per share of which
152,562,914 REPO Shares are issued and outstanding on the date hereof. The
Selling Shareholders are the beneficial owner of 95 million REPO Shares. Except
as otherwise set forth on Schedule 4.6 hereto, all of the outstanding REPO
Shares have been duly authorized and validly issued and are fully paid and
nonassessable. No REPO Share has been issued in violation of or is subject to
any purchase option, call, right of first refusal, preemptive, subscription or
similar rights under any provision of applicable law, the Certificate of
Incorporation or Bylaws of the Company or any contract, agreement or instrument
to which the Company is subj ect, bound or a party or otherwise affected by.
There are no outstanding warrants, options, rights, "phantom" stock rights,
agreements, preferred, convertible or exchangeable securities or other
instruments or commitments (i) pursuant to which the Company is or may become
obligated to issue, sell, purchase, return or redeem any REPO Shares or ether
securities; or (ii) that give any Person the right to receive any benefits or
rights similar to any rights enjoyed by or accruing to the holders of REPO
Shares or other interests of the Company. There are no outstanding bonds,
debentures, notes, other indebtedness or any other class or series of debt or
equity securities having the right to vote on any matters on which the
shareholders holding REPO Shares may vote.
 
4.7 Financial Statements.  Set forth in Schedule 4.7 attached hereto are the
following financial statements: audited balance sheets and statements of income,
changes in shareholders' equity and cash flow as of and for the fiscal years
ended December 31, 2010, and the unaudited balance sheet and statements of
income as of September 30, 2011 of the Company (collectively, the "Financial
Statements"). The Financial Statements (including the notes thereto) have all
been prepared in accordance with GAAP and applied on a consistent basis
throughout the periods covered thereby, present fairly the financial condition
of the Company as of such dates and the results of operations of the Company for
such periods, are correct and complete, and are consistent with the books and
records of the Company which books and records are correct and complete, subject
to, in the case of the unaudited balance sheet and statements of income as of
September 30, 2011, the absence of schedules and normal year-end adjustments.
 
 
9

--------------------------------------------------------------------------------

 
 
4.8    Assets.
 
(a) The Company has good and valid title to all Assets reflected on its
Financial Statements or thereafter acquired, except those sold or otherwise
disposed of for fair value since the dates of the Company's Financial Statements
in the ordinary course of business consistent with past practices and not in
violation of this Agreement, in each case free and clear of all obligations,
debts, liens, security interests or encumbrances of any kind except (i) as set
forth in Schedule 4.8, (ii) mechanics, material men, carriers, workmen,
repairmen or other like liens arising or incurred in the ordinary course of
business and being contested in good faith, liens arising under original
purchase price conditional sales contracts and equipment leases with third
parties entered into in the ordinary course of business which are reflected on
the Financial Statements and liens for Taxes that are not due and payable, (iii}
mortgages, liens, security interests and encumbrances that secure debt reflected
as a liability on the Company's Financial Statements and the existence of which
is indicated in the notes thereto and (iv) other imperfections of title or
encumbrances, if any, that do not, individually or in the aggregate, materially
impair the continued use and operation of the Assets to which they relate to the
business of the Company as presently conducted (the mortgages, liens, security
interests, encumbrances and imperfections of title described in clauses (ii) ,
(iii) and (iv) above are hereinafter referred, to in this Article IV as
"Permitted Liens").
 
(b) All the material tangible personal property of the Company has been
maintained in all material respects in accordance with good commercial
practices. Each item of material tangible personal property of the Company is in
all material respects in good operating condition and repair, ordinary wear and
tear excepted. All leased personal property of the Company is in all material
respects in the condition required by the terms of the applicable lease during
the term of the lease and upon the expiration thereof,
 
(c) The Company does not own or lease any real property. The Company has been
permitted to use its current office space by an unaffiliated third-party at no
cost.
 
4.9 Absence of Undisclosed Liabilities. Except as set forth on the Financial
Statements for the Company or through Schedule 4.9 attached hereto and except
for obligations or liabilities which have arisen since the dates of the
Financial Statements in the ordinary course of business (none of which is a
liability resulting from a breach of contract, breach of warranty, tort,
infringement, claim or lawsuit) , the Company has no debts obligations or
liabilities,  contingent or otherwise.
 
 
10

--------------------------------------------------------------------------------

 
 
4.10 Absence of Changes. Except as set forth in Schedule 4.10 attached hereto or
as otherwise contemplated by this Agreement there has not been any change in the
Assets, liabilities, financial condition or operations of the Company from that
reflected in the Financial Statements except changes in the ordinary course of
business that have not resulted, either individually or in the aggregate, in a
Material Adverse Effect. Except as set forth in Schedule 4,10 or as contemplated
by this Agreement, since September 30, 2011 there has not been: (a) any
extraordinary damage, destruction or loss, whether or not covered by insurance;
(b) any waiver or compromise by the Company of a valuable right or of a material
debt owed to it; (c) any loans or guarantees made by the Company to or for the
benefit of its shareholders, employees, officers or directors or any shareholder
of their immediate families other than advances made in the ordinary course of
business; (d) any satisfaction or discharge of any lien, claim or encumbrance or
payment of any obligation by the Company, except in the ordinary course of
business; (e) any material or adverse change or amendment to a Material
Contract; (f) any new hire or resignation or termination of employment of any
key employee or any material change in any compensation arrangement or other
employment terms of any key employee; (g) any sale, disposition, assignment or
transfer of any of the Company's Assets or properties of the Company except in
the ordinary course of business; (h) any security interest created by the
Company, with respect to any of its respective material properties or
Assets,  except statutory liens for taxes not yet due or payable; (i) any
declaration, setting aside or payment or other distribution in respect of any of
the REPO Shares of the Company, or any direct or indirect redemption, purchase
or other acquisition of any such REPO Shares by the Company; (j) any borrowing
of any amount or incurrence or subjection to any material liabilities, except
current liabilities incurred in the ordinary course of business and liabilities
under contracts entered into in the ordinary course of business; (k) any
issuance of any notes, bonds or other debt securities or any REPO Shares or
other equity securities or any securities convertible, exchangeable or
exercisable into any REPO Shares or other equity securities; (1) any investment
in any other entity or steps taken to incorporate any Subsidiary; (m) any
capital expenditures or commitments therefor;   (n)  any material change  in the
accounting methods, principles or practices used by the Company, (o) any other
material transaction other than in the ordinary course of business; or (p) any
other event or condition that might reasonably be expected to have a Material
Adverse Effect.
 
4.11   Taxes. The Company has filed or obtained presently effective extensions
with respect to all federal, state, county, local and foreign tax returns which
are required to be filed, such returns are complete and accurate in all material
respects and have been prepared in compliance with all applicable laws and
regulations in all material respects. The Company in all material respects has
paid all Taxes due and owing by it (whether or not such Taxes are shown on a Tax
Return) and have withheld and paid over to the appropriate taxing authority all
Taxes which they are required to withhold from amounts paid or owing to any
employee, shareholder, creditor or other third party except for certain payroll
taxes owed which are presently under the sum of $500. No Tax Return is now under
audit or examination by any foreign, federal, state or local authority and there
are no agreements, waivers or other arrangements providing for an extension of
time with respect to the assessment or collection of any Tax or deficiency of
any nature against the Company, or with respect to any of the Tax Returns, or
any suits or other actions, proceedings, investigations or claims now pending
or, to the Company's knowledge, threatened against the Company with respect to
any Tax. The Company has not waived any statute of limitations with respect to
any Taxes; the accrual for Taxes on the Financial Statements would be adequate
to pay all Tax liabilities of the Company through the date of this Agreement;
since the date of the Financial Statements, the Company has not incurred any
liability for Taxes other than in the ordinary course of business; the
assessment of any additional Taxes for periods for which Tax Returns have been
filed by the Company shall not exceed the recorded liability therefor on the
Financial Statements (excluding any amount recorded which is attributable solely
to timing differences between book and Tax income).
 
 
11

--------------------------------------------------------------------------------

 


4.12    Intellectual Property. Schedule 4.12 sets forth a true and complete list
of (a) all patents and patent applications, including the status, registration
or application numbers thereof, (b) all trademarks (registered or unregistered),
including a list of all jurisdictions in which they are registered or applied
for and all registration and application numbers thereof, (c) all service marks
and copyrights and applications therefor and (d) all other material intellectual
property and proprietary rights, whether or not subject to statutory
registration or protection (collectively, "the Company's Intellectual
Property"), owned, used, filed by or licensed to the Company. To the best
knowledge of the Company and the Selling Shareholders, the conduct of
thebusiness of the Company as presently conducted does not violate, conflict
with or infringe upon the intellectual property rights of any other Person.
Except as set forth in Schedule 4.14, no claims are pending or, to the knowl
edge of the Company, threatened, against the Company by any Person with respect
to any infringement by the Company of the intellectual property rights of any
other Person.
 
4.13   Contracts.
 
(a) Schedule 4.13 and the Financial Statements for the Company set forth a
correct and complete list of all material contracts to which the Company is a
party. Except as set forth in Schedule 4.13 hereof or contained within the
Financial Statements, the Company is not a party to or bound by any of the
following:
 
(i)any employment or consulting agreement that is not terminable by the Company
at will without liability;
 
(ii) covenant of the Company not to compete or otherwise restricting the
operations of the Company;
 
(iii) agreement, contract or other arrangement with any current or former
officer, director or employee of the Company or any Affiliate thereof other than
employment and consulting agreements contemplated by clause  (i) above;
 
(iv)          lease or similar agreement with any person under which (A) the
Company is lessee of or holds or uses any machinery, equipment, vehicle or other
tangible personal property owned by any other Person or (B) the Company is a
lessor or sublessor of, or makes available for use by any other Person, any
tangible personal property owned or leased by either the Company, which in any
case or in the aggregate have a total future liability or receivable, as the
case may be, in excess of $5,0 00;
 
 
12

--------------------------------------------------------------------------------

 
 
(v)          (A) a continuing contract for the future purchase of materials,
supplies or equipment, (B) management, service, consulting, or other similar
type of contract or (C) advertising agreement or arrangement, which in any case
or in the aggregate have a total future liability in excess of $5,000;
 
(vi)          material license, option or other agreement including any license
or other agreement under which either the Company is a licensee or licensor
thereof that relates, in whole or in part, to any trade secrets, confidential
information or other proprietary rights and processes of the Company;
 
(vii)          agreement, contract or other instrument under which either the
Company has borrowed any money from, or issued any note, bond, debenture or
other evidence of indebtedness to, any other Person that is in excess of $5,000
in the aggregate;
 
(viii)          agreement, contract or other instrument under which (A) any
Person has directly or indirectly guaranteed indebtedness, liabilities or
obligations of the Company or (B) either the Company has directly or indirectly
guaranteed indebtedness, liabilities or obligations of any other Person;
 
(ix)            agreement, contract or other instrument under which either the
Company has, directly or indirectly, made any advance, loan, extension of credit
or capital contribution to, or other investment in, any other Person;
 
(x)             agreement, contract or other instrument providing for
indemnification of any Person with respect to liabilities relating to any
current or former business of either the Company; or
 
(xi)            other agreement, contract or other instrument to which the
Company is a party to or by or which it or any of its Assets or business is
bound.
 
(b) Except as set forth in Schedule 4.13, all agreements, contracts or other
instruments of the Company listed or required to be listed in the Schedules
hereto (collectively, the "Material Contracts") are valid, binding and in full
force and effect and are enforceable by the Company in accordance with their
terms. Except as set forth in Schedule 4.13, the Company has performed all
material obligations required to be performed by it to date under the Material
Contracts and is not in breach or default in any material respect thereunder
(with or without the lapse of time or the giving of notice, or both) nor has any
other party to any of the Material Contracts notified the Company of that
party's belief that either the Company is or is likely to become in breach or
default in any material respect thereunder or of that party's intention to
accelerate or modify in a manner adverse to the Company any of its obligations
or rights thereunder and, to the knowledge of the Company, no other party to any
of the Material Contracts is in breach or default in any material respect
thereunder (with or without the lapse of time or the giving of notice,  or
both).
 
 
13

--------------------------------------------------------------------------------

 
 
4.14 Litigation, Ail pending and threatened lawsuits, arbitration proceedings or
claims against or that affect the Company, any of its properties. Assets,
operations or business or the Selling Shareholders have been disclosed to the
Purchaser and Purchaser is fully aware of these matters. The lawsuits or claims
could have individually or in the aggregate, a Material Adverse Effect on the
Company or the REPO Shares being sold to Purchaser. Neither the Company nor the
Selling Shareholders are a party or subject to or in default under any judgment,
order, injunction or decree of any Governmental Agency including the SEC or
arbitration tribunal applicable to it or any of their properties, the Assets,
operations or business. There is no lawsuit, arbitration proceeding or claim by
the Company or the Selling Shareholders pending, or which the Company or the
Selling Shareholders intend to initiate, against any other Person and to the
knowledge of the Company and the Selling Shareholders, there is no pending or
threatened action against, investigation of or that relates to the Company or
the Selling Shareholders by any Governmental Agency.
 
4.15 Insurance.    The Company does not currently maintain any policies of fire
and casualty,  liability, workman1s compensation, surety bonds and other forms
of insurance.
 
4.16 Employees and Employee Benefit Matters.
 
(a) The Company does not maintain any deferred or incentive compensation
agreements, bonus plans, incentive plans, profit sharing plans, retirement,
vacation, sick leave, hospitalization, termination, severance agreements,
employee benefit plans subject to the Employee Retirement Income Security Act of
1974, as amended ("ERISA"), other employee compensation agreements, written or
oral and other material fringe benefit plans sponsored, maintained or
contributed to or by the Company or with respect to which the Company has any
liability (the "Plans"). The Company is not a participating or contributing
employer in any "multiemployer plan" (as defined in Section 3(37) of ERISA) with
respect to employees of the Company nor has the Company incurred any withdrawal
liability with respect to any multiemployer plan or any liability in connection
with the termination or reorganization of any multiemployer plan. The Company
does not maintain, contribute to or have any liability under (or with respect
to) any employee plan which is a tax-qualified "defined benefit plan" (as
defined in Section 3(35) of ERISA), whether or not terminated and whether or not
tax qualified. The Company does not maintain, contribute to or have any
liability under (or with respect to) any employee plan which is a tax-qualified
"defined contribution plan"   (as defined in Section 3(34)   of ERISA),  whether
or not terminated.
 
(b) The Company does not have any collective bargaining agreements with any of
its employees. There is no labor union organizing activity pending or, to the
knowledge of the Company, threatened with respect to the business of the
Company. There are no threatened or actual strikes or work stoppages or
grievances pending against the Company. Subject to applicable law and the terms
and conditions of employment agreements which are included in the Material
Contracts, the employment of each officer and employee of the Company are
terminable at will unless otherwise disclosed on Schedule 4.13. The Company has
complied in all material respects with all laws relating to the employment of
labor (including, without limitation, provisions thereof relating to w^ages,
hours, equal opportunity, collective bargaining and the payment of social
security and other taxes), and the Company is not aware that it has any material
labor relations problems {including, without limitation, any union organization
activities, threatened or actual strikes or work stoppages or material
grievances). No employee of the Company is subject to any noncompete,
nondisclosure, confidentiality, employment, consulting or similar agreements
relating to, affecting or in conflict with the present business activities of
the Company, except for agreements between the Company and its present and
former employees.
 
 
14

--------------------------------------------------------------------------------

 
 
(c) The Company has not incurred and has no reason to expect that it will incur,
any liability to the Pension Benefit Guaranty Corporation (other than premium
payments) or otherwise under Title IV of ERISA (including any withdrawal
liability) or under the Code with respect to any employee pension benefit plan
that the Company or any other entity together is treated as a single employer
under Section 414 of the Code, maintains or ever has maintained or to which any
of them contributes, ever has contributed, or ever has been required to
contribute.
 
(d) Each individual who has received compensation for the performance of
services on behalf of the Company has been properly classified as an employee or
independent contractor in accordance with applicable laws. Schedule 4.16
identifies the names and addresses of each employee of the Company as well as
the compensation each employee currently receives from the Company.
 
4.17 Compliance with Applicable Laws.    Except as set forth on Schedule
4.17,  and to its knowledge,   the Company is in compliance
in   all   material   respects   with   all   applicable   statutes,    laws,
ordinances,    rules,    orders   and   regulations   of   any   Governmental
 
Agency applicable to its business and operations, including those relating to
occupational health and safety (for purposes of this Section 4.17,   "Applicable
Laws").
 
4.18 Disclosure. No representation or warranty of the Company or the Selling
Shareholders as contained in this Agreement, no statement contained in any
document, certificate, exhibit or Schedule and no data provided prior to the
date of this Agreement furnished or to be furnished by or on behalf of the
Company or the Selling Shareholders to Purchaser or any of its representatives
pursuant to this Agreement contains or will contain any untrue statement of a
material fact or omits or will omit to state any material fact necessary, in
light of the circumstances under which it was or will be made, in order to make
the statements herein or therein not misleading or necessary to fully and fairly
provide the information required to be provided therein.
 
4.19 Transactions with Affiliates. Except as set forth in Schedule 4.19 hereto,
and to the best knowledge and belief of the Company, no shareholder, officer or
director of the Company, or any person with whom any such shareholder, officer
or director has any direct or indirect relation by blood, marriage or adoption,
or any entity in which any of such person,   owns any beneficial interest (other
than a publicly-held corporation whose stock is traded on a national securities
exchange or in the over-the-counter market) has any interest in (i) any
contract, arrangement or understanding with,  or relating to,   the business or
operations of the Company, (ii) any loan, arrangement, understanding, agreement
or contract for or relating to any indebtedness with the Company, or (iii) any
properties or Assets, tangible or intangible, used or currently intended to be
used in,  the business or operations of    the Company.
 
 
15

--------------------------------------------------------------------------------

 
 
4.20Survival of Representations and Warranties. The representations and
warranties of the Company and Selling Shareholders set forth in Article IV of
this Agreement shall survive the Closing Date.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Except as otherwise disclosed herein, the Purchaser hereby represents and
warrants to the Company and the Selling Shareholders that the statements
contained in this Article V are complete, true and accurate as of the date of
this Agreement and the Closing Date and shall survive the Closing.
 
5.1 Authority. Purchaser has all requisite power and authority to enter into
this Agreement,  to perform the obligations hereunder and to consummate the
transactions contemplated hereby. All acts and other proceedings required to be
taken by Purchaser to authorise the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby have been
duly and properly taken. This Agreement has been duly executed and delivered by
the Purchaser and constitutes the legal, valid and binding obligation of
Purchaser, enforceable against Purchasers in accordance with its terms.
 
5.2   No Conflicts; Consents. The execution and delivery of this Agreement by
Purchasers does not, and the consummation of the transactions contemplated
hereby and compliance with the terms hereof will not conflict with or result in
any violation of or a default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancellation, repurchase,
redemption or acceleration of any obligation or loss of a material benefit to
the Purchaser under, or to any increased, additional, accelerated or guaranteed
rights or entitlements of any person other than Purchaser under, or result in
the creation of any lien, claim, encumbrance, security interest, option, charge
or restriction of any kind upon any of the properties or assets of the Purchaser
under any provision of (a) any note, bond, mortgage, indenture, deed of trust,
license, lease, contract, commitment, agreement or arrangement to which the
Purchaser is a party or by which any of its properties or assets are bound or
(b) any judgment, order or decree, or statute, law, ordinance, rule or
regulation applicable to Purchaser or its properties or assets. Except as
otherwise provided for in this Agreement or the Schedules attached hereto, no
consent, approval, license, permit, order or authorization of, or registration,
declaration or filing w7ith, any Governmental Agency is required to be obtained
or made by or with respect to the Purchaser in connection with the execution,
delivery and performance of this Agreement or the consummation of the
transactions contemplated hereby or following the Closing Date except to report
on Form 8-K with the Securities and Exchange Commission ("SEC") a change of
control, and other material items that will affect the Company after Closing.
 
 
16

--------------------------------------------------------------------------------

 
 
5.3Additional Representations and Warranties. The Purchaser further represents
and warrants to the Selling Shareholders and the Company that the following
statements are true and shall be true on the Closing Date.-
 
(a)          The Purchaser confirms that, if requested, all documents, records,
and books pertaining to the Company have been made available and the Purchaser
further understands that the form of any such document so provided may be
modified after its delivery.


 
(b)          The Purchaser has had,  if requested, an opportunity to ask
questions of and receive satisfactory answers from the Selling Shareholders of
the Company concerning the Company, and the terms and conditions relating to an
investment in the REPO Shares and all such questions have been answered to the
full satisfaction of the Purchaser.
 
(c)           The Purchaser has no contract, undertaking, arrangement, or
agreement with any person to sell, assign or transfer, or to have any person
sell for the Purchaser all or any portion of the REPO Shares. The Purchaser has
no present obligation, indebtedness, or commitment, nor is any circumstance in
existence which will compel the Purchaser to secure funds from the sale of any
of the REPO Shares, nor is the Purchaser a party to any plan or undertaking
which would require or contemplate that proceeds from a sale of all or part of
the REPO Shares be utilized in connection therewith, and the Purchaser does not
now have any reason to anticipate any change in circumstances or other
particular occasion or event which would cause the undersigned to transfer any
REPO Shares.
 
(d)          The Purchaser represents that it has been called to its attention
by the Selling Shareholders that the purchase of REPO Shares in the Company
involves a high degree of risk and no assurances are or have been made regarding
the likelihood of a return of any portion of an investment in the REPO Shares.
 
(e)          The Purchaser represents that by reason of its business and
financial condition and experience, it has acquired the capacity to protect its
own interest in investments of this nature. In reaching the conclusion that the
Purchaser desires to purchase the REPO Shares, the Purchaser has evaluated
carefully the Company's financial condition and the risks associated with the
purchase of REPO Shares from the Selling Shareholders and acknowledges that the
Purchaser is familiar with and able to bear any economic risks associated with
this investment.
 
5.4 Investment Intent. The Purchaser is acquiring the REPO Shares for its own
account for investment and not with a view to, or for sale in connection with,
any distribution thereof, nor with any present intention of distributing or
selling the same. The Purchasers understands that the REPO Shares have not been
registered under the Securities Act by reason of a specific exemption from the
registration provisions thereof which depends upon, among other things, the bona
fide nature of its investment intent as expressed herein. The Purchaser will not
transfer the REPO Shares except in compliance with applicable securities laws.
Purchaser also acknowledges that the Company is a "shell company" as defined by
Section 12b~2 of the Securities & Exchange Act of 1934 and that no shareholder
may utilize the provisions of Rule 144 of the Securities Act of 1933 to resell
any restricted REPO Shares.
 
 
17

--------------------------------------------------------------------------------

 
 
ARTICLE VI COVENANTS PRIOR TO CLOSINGS
 
6.1           Purchase Investigation.


(a) From the date of this Agreement until the Closing Date, the Company and the
Selling Shareholders shall provide the Purchaser and its representatives,
consultants, counsel and accountants (for purposes of this Section 6.1,
"Representatives"), ^pon request, access to the Company's personnel, properties,
offices, books and records and promptly provide the Purchasers and its
Representatives all available financial and operating data and other information
and assistance with respect to the Company's business and properties as may be
requested from time to time by the Purchaser and its Representatives  ("Purchase
Investigation"). Without limiting the foregoing, the Company and the Selling
Shareholders shall cooperate with the Purchaser and its Representatives in their
review of the business and operations of the Company and permit them to discuss
the procedures and review the work papers used by the Company and its
accountants in the preparation of its financial statements and filings with
Governmental Agencies including filings made with the SEC since the Company's
inception.
 
(b) Until the Closing Date, the Company and the Selling Shareholders shall have
the continuing obligation to supplement or amend the Schedules referenced in
this Agreement with respect to any matter hereafter arising or discovered that,
if existing or known on the date of this Agreement, would have been required to
be set forth or described in the Schedules.
 
(c) Each party shall promptly notify the other party of, and furnish any
information the other party may reasonably request with respect to the
occurrence of any event or condition or the existence to its knowledge of any
fact that would cause any of the conditions to the other party's obligation to
consummate the transactions contemplated hereby to be unfulfilled.
 
6.2           Conduct of Business Pending the Stock Acquisition
 
(a)    From   the date of  this Agreement and unt i 1 the Closing Date, the
Company will conduct its operations in the ordinary course of business in a
manner consistent with its past practices.
 
 
18

--------------------------------------------------------------------------------

 
 
(b) The Company wl 11 not (i) amend its Artides of Incorporation or By-Laws,
(ii) declare or pay any dividend or make any other distribution to its
shareholders upon any of REPO Shares, (iii) redeem or otherwise acquire any REPO
Shares or issue or amend any REPO Shares or any option, warrant or right
relating thereto or any securities convertible into or exchangeable for any REPO
Shares, (iv) adopt or amend in any respect any employee benefit plan or
collective bargaining agreement, except as required by law after providing
written notice to Purchaser, (v) grant to any officer, director, employee or
independent contractor any increase in compensation or benefits, except as may
be required under existing agreements or as approved by the Purchaser, (vi)
incur or assume any liabilities, obligations or indebtedness, in each case for
borrowed money, or guarantee any liabilities, obligations or indebtedness, (vii)
permit, allow or suffer any of its Assets to become subject to any mortgage,
lien, security interest, encumbrance or other similar restriction of any nature,
(viii) waive any claims or rights of value, (ix) pay, loan or advance any amount
to, or sell, transfer or lease any of its Assets to, or enter into any agreement
or arrangement with, any of its Affiliates, (x) make any change in any method of
accounting or accounting practice or policy, (xi) acquire by merging or
consolidating with, or by purchasing a substantial portion of the Assets of, or
by any other means, any business or any corporation, partnership, association or
other business organization or division thereof or otherwise acquire any Assets
for an aggregate purchase price in excess of $5,000, (xii) make or incur any
capital expenditure that individually or in the aggregate are in excess of
$5,000, (xiii) sell, lease, license or otherwise dispose of any of its Assets or
enter into any lease of real property, except any renewals of existing leases on
market terms in the ordinary course of business, (xv) enter into or amend or
supplement any Material Contract or (xvi) or agree, whether in writing or
otherwise, to do any of the foregoing.
 
6.3 Confidentiality. The Parties (a) acknowledge that the transactions
contemplated by this Agreement will require them to share Confidential
Information and (b) agree that, if the Stock Acquisition, as contemplated by
Article III, is not consummated within the time prescribed for in this Agreement
or within such other time as may be agreed upon between the Parties, then each
party will (i) hold the other party's Confidential Information in strict
confidence, (ii) not copy the other party's Confidential Information or disclose
any portion thereof to any third party without the prior written consent of the
other party, (iii)" not make any use of the other party's Confidential
Information except
for   the   sole   purpose   of   performing   its   Purchase   Investigation
hereunder and {iv) immediately return to the other party or destroy, as the
other party may direct, all tangible records embodying the other party's
Confidential Information in its possession, custody or control upon any
termination of this Agreement.
 
 
19

--------------------------------------------------------------------------------

 
 
6.4 Further Cooperation. At the request of any party hereto either before or
after the Closing Date, each party shall take all actions and deliver all
documents reasonably necessary or appropriate to carry out the terms and
provisions of this Agreement including but not limited to the delivery of all
Company Documents by the Company and the Selling Shareholders to the Purchaser
as contemplated by section 4.5 of this Agreement. Each of the Parties will use
all reasonable efforts to obtain any necessary waivers, consents and approvals
from all Governmental Agencies and effect all necessary filings and take all
actions necessary or appropriate to consummate the transactions contemplated by
this Agreement.
 
6.5 Notice of Developments. Each party will give prompt written notice to the
others of any material adverse development causing a breach of any of its own
representations and warranties set forth herein or the occurrence of a Material
Adverse Event (financial or otherwise) with respect to any Asset, the Company or
its business. No disclosure by any party pursuant to this Section 6.5, however,
shall be deemed to amend or supplement any Schedules hereto or to prevent or
cure any misrepresentation, breach of warranty,  or breach of any covenant.
 
6.6 Exclusivity. From the date of this Agreement until the Closing Date, unless
this Agreement is earlier terminated in accordance with Article VIII hereof, the
Company and the Selling Shareholders will not (and will not cause or permit any
third party to) : (A) solicit, initiate, or encourage the submission of any
proposal or offer from any person or entity relating to the acquisition of any
REPO Shares or other voting securities of the Company; or (B) participate in any
discussions or negotiations regarding, furnish any information with respect to,
assist or participate in, or facilitate in any other manner any effort or
attempt by any person or entity to do or seek any of the foregoing. The Company
and the Selling Shareholders will notify the Purchasers immediately if any third
party makes any proposal, offer, inquiry, or contact with respect to any of the
foregoing.
 
ARTICLE VII CONDITIONS PRECEDENT
 
7.1    Conditions to Purchaser's Obligations.     In addition to the conditions
set forth in Article III hereof being satisfied,  the obligation of Purchaser to
effect the Stock Acquisition, as contemplated hereby, is subject to the
satisfaction or the written waiver of the following conditions:
 
 
20

--------------------------------------------------------------------------------

 
 
(a)          No statute, rule, regulation, executive order, denial, decree,
temporary restraining order, preliminary or permanent injunction or other order
enacted, entered, promulgated, enforced or issued by any Govei~nmental Agency or
other legal restraint or prohibition preventing the transaction contemplated by
the Agreement from being completed shall be in effect.
 
(b)          The Company and the Selling Shareholders shall have performed or
complied in ail material respects with all obligations and covenants required by
this Agreement to be performed or complied with by them either separately or
collectively.
 
(c)           The representations and warranties of the Company and the Selling
Shareholders made in this Agreement shall be true and correct in all material
x~espects as of the Closing Date though made as of that time, except to the
extent they expressly relate to an earlier date, in which case they shall be
true and correct in all material respects on and as of that earlier date.
 
(d)          No action,   suit,  or proceeding shall be pending or
threatened     before      any     court      or     quasi-judicial      or
administrative agency of any federal,  state,  local, or foreign jurisdiction or
Governmental Agency or before any arbitrator wherein an
unfavorable  injunction,   judgment,   order,   decree, award,   ruling,   or
charge would:   (1)   prevent consummation of any of the transactions
contemplated by this Agreement,   (2) cause any of the transactions contemplated
by this Agreement to be rescinded following consummation,   (3)  if true, make
any of the representations or warranties set forth in Article IV, not true or
not correct; or (4)  have a Material Adverse Effect on
the  right  of  the  Purchasers  to  control  and operate  the Company.
 
(e)           On the Closing Date, all of the officers and directors of the
Company shall continue to hold their respective offices and serve in the
positions that they presently hold and Purchaser shall be appointed to the
Company's Board of Directors and shall serve as the President for the Company.
 
(f)           On the Closing Date, the Company and the Selling Shareholders
shall have delivered copies of all Company Documents to the Purchaser as
contemplated by section 4.5 of this Agreement,
 
 
21

--------------------------------------------------------------------------------

 
 
(g)          At the Closing and subj ect to the provisions of Section 3,4, the
Purchaser shall have received written instructions from the Closing Agent that
it has received and is in possession of executed Irrevocable Stock Powers
representing 9 5 million REPO Shares from the Selling Shareholders .
 
(h)          The Company shall have delivered to Purchaser certificates dated as
of the Closing Date and signed by an authorized officer for the Company together
with the Selling Shareholders individually confirming that the conditions of
paragraphs (a) through (g) of this Section 7.1 have been satisfied.
 
(i)           All actions to be taken by the Company and Selling Shareholders in
connection with consummation of the transactions contemplated hereby and all
certificates, instruments, and other documents required to effect the
transactions contemplated hereby will be satisfactory in form and substance to
Purchasers.
 
7.2 Conditions to the Obligations of the Company and Selling Shareholders. In
addition to the conditions set forth in Article III hereof being satisfied, the
obligations of the Company and the Selling Shareholders to effect the
transactions contemplated hereby are subj ect to the satisfaction or the written
waiver of the following conditions:
 
(a)          Purchaser shall have agreed to pay the Purchase Price to the
Selling Shareholders by the Due Date.
 
(b)          Purchaser shall have delivered to the Closing Agent a signed
Irrevocable Stock Transfer Power in favor of the Selling Shareholders
representing 95 million REPO Shares.
 
(c)           Purchaser shall have performed or complied in all material
respects with all obligations and covenants required by this Agreement to be
performed or complied with by the Purchaser.
 
(d)          The representations and warranties of the Purchaser made in this
Agreement shall be true and correct in all material respects as of the Closing
Date, except to the extent they expressly relate to an earlier date, in which
case they shall be true and correct in all material respects on and as of that
earlier date.
 
(e)        No action,  suit,  or proceeding shall be pending or threatened
before any court or quasi-judicial or administrative agency of any federal,
state, local, or foreign jurisdiction or Governmental Agency or before any
arbitrator wherein an unfavorable injunction, judgment, order, decree, award,
ruling, or charge would: (1) prevent consummation of any of the transactions
contemplated by this Agreement, or (2) cause any of the transactions
contemplated by this Agreement to be rescinded following consummation.
 
 
22

--------------------------------------------------------------------------------

 
 
(f)           Purchaser shall have delivered to the Company and the Selling
Shareholders certificates dated as of the Closing Date confirming that the
conditions of paragraphs (a) through (e)  of this section have been satisfied.
 
ARTICLE VIII
TERMINATION
 
The Parties may mutually terminate this Agreement in writing and may also
terminate this Agreement for the following reasons:
 
8.1 Purchase Investigation Termination. If, for any reason whatsoever, the
Purchaser is not satisfied with the results of the Purchase Investigation
relating to the Company, the Purchaser may terminate this Agreement by giving
written notice to the Company on or before March 22, 2012 after the date of this
Agreement {the "Purchase Investigation Period"); provided, however, that if the
Company or the Selling Shareholders do not comply with their obligations under
this Section 8.1, then the Purchase Investigation Period shall be extended to
the tenth day after the date the Company and the Selling Shareholders comply, in
all respects, with their obligations hereunder. Any extension of the Purchase
Investigation Period, however, shall not be deemed to relieve the Company or the
Selling Shareholders from their obligations or liabilities on account of their
non-compliance.
 
8.2 Purchasers' Termination Generally. Purchasers may terminate this Agreement
by giving written notice to the Company at any time prior to the Closing, in the
event the Company or the Selling Shareholders has breached any material
representation, warranty, or covenant contained in this Agreement in any
material respect and Purchasers have provided the Company and. the Selling
Shareholders with five (5) days written notice of such breach and the breach has
not been cured within the notice period.
 
8.3 Company Termination Generally. The Company or the Selling Shareholders may
terminate this Agreement by giving written notice to the Purchaser at any time
prior to the Closing, in the event the Purchaser has breached any material
representation,  warranty,  or covenant contained in this Agreement in any
material respect and the Company, the Selling Shareholders have provided
Purchaser with five (5) days written notice of such breach and the breach has
not been cured within the notice period.
 
8.4 Effect of Termination. If a party terminates this Agreement pursuant to this
Article VIII, all rights and obligations of the Parties hereunder shall
terminate without any liability of any party to the other party, except for any
liability of a party then in breach or as otherwise provided for in this
Agreement.
 
 
23

--------------------------------------------------------------------------------

 
 
ARTICLE IX
INDEMNIFICATION
 
9.1 The Company and Selling Shareholders, jointly and severally, shall indemnify
and hold Purchaser, their representatives and assigns, collectively and
individually (the "Purchaser Indemnified Parties") harmless from any and all
losses, claims, liabilities, damages, obligations, liens, encumbrances, costs
and expenses, including reasonable attorney fees, arbitration, appellate, and
court costs, that now exist or may hereafter arise or be asserted against or
suffered by any of the Purchaser Indemnified Parties, collectively or
individually, from time to time, as a result of: (A) any false or incomplete
statement by the Company or the Selling Shareholders, or any noncompliance or
breach by the Company or the Selling Shareholders, with respect to any of the
terms, covenants, warranties or representations of this Agreement or the
Schedules attached hereto.
 
9.2 Purchaser shall indemnify and hold the Company and the Selling Shareholders,
collectively and individually (the "Company Indemnified Parties") harmless from
any and all losses, claims, liabilities, damages, obligations, liens,
encumbrances, costs and expenses, including reasonable attorney fees,
arbitration and appellate, and court costs, that now exist or may hereafter
arise or be asserted against or suffered by the Company Indemnified Parties,
collectively or individually as a result of: (A) any false or incomplete
statement by Purchaser, or any non-compliance or breach by Purchaser with
respect to any of the terms, covenants, warranties or representations of this
Agreement or any Schedule attached hereto.
 
ARTICLE X
DEFAULT
 
10. Default.    After the Closing Date,  the occurrence of one or more
of  the  following events after thirty   (30)   days written notice from Selling
Shareholders shall constitute a default by Purchaser ("Event of Default") under
this Agreement, unless Purchaser substantially cures such Event of Default
within the thirty (30) day notice period: (A) the failure of Purchaser to
provide or tender the Additional Consideration in accordance with Schedule 3.1
hereto; (B) the making of an assignment by Purchaser for the benefit of its
creditors; (C) the commencement of proceedings in bankruptcy, whether voluntary
or involuntary, for reorganization of Purchaser or for the adjustment of his
debts under the Bankruptcy Code or under any law, whether state, federal or
foreign, now or hereafter existing for the relief of Purchaser, except, in the
case of any bankruptcy or other similar insolvency or liquidation proceeding,
only if such proceeding shall not have been dismissed on or within ninety (90)
days of its commencement; (D) the appointment of a receiver for the Purchaser or
any of the Purchaser's assets,* or (E) Purchaser becomes insolvent or unable to
pay his debts as they mature.
 
 
24

--------------------------------------------------------------------------------

 
 
ARTICLE XI
RIGHTS UPON DEFAULT
 
11. Rights Upon Default. Upon the occurrence of an Event of Default, Selling
Shareholders may provide written notice to the Closing Agent in accordance with
the terms of the Escrow Agreement and Closing Agent shall then deliver the
Purchaser's stock certificate within its possession representing the 95 million
REPO Shares and the Purchaser's Irrevocable Stock Transfer Power to the Selling
Shareholders.
 
Upon this occurrence, Purchaser shall have no further rights, duties or
obligations under this Agreement and shall cease to be a shareholder of the
Company.
 
ARTICLE XII
MISCELLANEOUS PROVISIONS
 
12.1 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the permitted successors, assigns, heirs,
executors and administrators of the parties to this Agreement. The Company and
the Selling Shareholders either separately or collectively may not assign or
transfer any right, duty or obligation under this Agreement. Purchasers,
however, without the consent of the Company or the Selling Shareholders may
assign their rights, duties and obligations under this Agreement to any Person
whether controlled by Purchaser or not provided that such assignee agrees to
assume the Purchaser's responsibilities and obligations arising under this
Agreement.
 
12.2 Survival. Notwithstanding any investigation made by the Purchaser, each of
the representations and warranties made by the Parties herein shall survive the
Closing Date. All covenants made herein shall survive the execution and delivery
of this Agreement and the Closing Date.
 
12.3 Expenses. Each party will bear its own expenses and costs of the
transactions contemplated hereby, including, but not limited to, the fees of
attorneys, consultants and financial advisors.
 
12.4 Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
 
12.5 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Nevada (without
reference to the conflicts of law provisions thereof).
 
 
25

--------------------------------------------------------------------------------

 
 
12.6 Notices. All notices, requests, consents and other communications under
this Agreement shall be in writing and shall be deemed delivered (I) three (3)
business days after being sent by registered or certified mail, return receipt
requested, postage prepaid, (ii) one (1) business day after being sent via a
reputable nationwide overnight courier service guaranteeing next business day
delivery, (iii) via facsimile, or (iv) by e-mail transmission, in each case to
the intended recipient as set forth below;
 
If to the Company:
 
National Asset Recovery Corp.
30 Skyline Drive,  Suite 200
Lake Mary, Florida 32746
 
If to Selling Shareholders:
 
Bradley Wilson
30 Skyline Drive,  Suite 200
Lake Mary,  Florida 32746
 
William A.  Glynn
30 Skyline Drive,  Suite 200
Lake Mary,  Florida 32746
 
With a copy to:
 
Snyderburn,  Rishoi & Swann,  LLP
258 Southhall Lane,   Suite 420
Maitland,  Florida 32751
Telephone:     (407)   647-2005
Facsimile:        (4 07)  647-1522
Attention:    K.  Michael Swann,  Esquire
 
 
26

--------------------------------------------------------------------------------

 
 
If to Purchaser:
 
Fred DaSilva
111 Panorama Hills Road
Calgary,  Alberta,
Canada T3K 5J1
 
Any party may give any notice, request, consent or other communication under
this Agreement using any other customary means (including, without limitation,
personal delivery, messenger service, telecopy, first class mail, facsimile or
electronic mail) , but no such notice, request, consent or other communication
shall be deemed to have been duly given unless and until it is actually received
by the party for whom it is intended. Time is of the essence in giving notice.
Any party may change the address to which notices, requests, consents or other
communications hereunder are to be delivered by giving the other parties notice
in the manner set forth in this Section.
 
12.7 Complete   Agreement.       This   Agreement    (including   its
Schedules)   constitutes  the entire agreement and understanding of the parties
hereto with respect to the subject matter hereof and supersedes and replaces all
prior agreements and understandings, whether oral or written,  relating to such
subject matter.
 
12.8 Amendments and Waivers. This Agreement may be amended or terminated and the
observance of any term of this Agreement may be waived with respect to all
Parties to this Agreement (either generally or in a particular instance and
either retroactively or prospectively) with the written consent of the Parties.
Any amendment, termination or waiver effected in accordance with this Section
10.8 shall be binding on all Parties hereto. No waivers of or exceptions to any
term, condition or provision of this Agreement, in any one or more instances,
shall be deemed to be, or construed as, a further or continuing waiver of any
such term, condition or provision.
 
12.9 Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an
ambiguity  or  question  of   intent  or  interpretation  arises, this Agreement
shall be construed as if drafted jointly by the Parties and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement. Any reference to any
federal, state, local or foreign statute or law shall be deemed also tc refer to
all rules and regulations promulgated thereunder and any applicable common law,
unless the context requires otherwise. The word "including" shall mean including
without limitation and is used in an illustrative sense rather than a limiting
sense. Terms used with initial capital letters will have the meanings specified,
applicable to singular and plural forms, for all purposes of this Agreement.
Whenever the context may require, any pronouns used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns and pronouns shall include the plural,  and vice versa.
 
 
27

--------------------------------------------------------------------------------

 
 
12.10 Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of which shall constitute one and the same document. This Agreement may be
executed by facsimile signatures of the Parties, which shall be deemed to be
original signatures.
 
12.11 Section Headings and References. The section headings are for the
convenience of the parties and in no way alter, modify, amend, limit or restrict
the contractual obligations of the Parties. Any reference in this Agreement to a
particular section or subsection shall refer to a section or subsection of this
Agreement, unless specified otherwise.
 
12.12 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to the respective Parties hereunder shall impair any such right,
power or remedy of the Parties, nor shall it be construed to be a waiver of any
breach or default under this Agreement, or an acquiescence therein, or of or in
any similar breach or default thereafter occurring; nor shall any delay or
omission to exercise any right, power or remedy or any waiver of any single
breach or default be deemed a waiver of any other right, power or remedy or
breach or default theretofore or thereafter occurring. All remedies, either
under this Agreement, or by law otherwise afforded to the Parties shall be
cumulative and not alternative.
 
12.13 Effect of Investigation. Any due diligence review, audit or other
investigation or inquiry undertaken or performed by or on behalf of the
Purchasers shall not limit, qualify, modify or amend the representations,
warranties or covenants of, or indemnities by the Company and the Selling
Shareholders made or
undertaken   pursuant    to    this    Agreement,    irrespective    of    the
knowledge and information received (or which should have been
received)   therefrom by Purchaser.
 
12.14 Ho Third Party Beneficiaries. This Agreement shall not confer any rights
or remedies upon any person other than the parties hereto and their successors
and permitted assigns.
 
12.15 Further Cooperation. The parties hereto agree (a) to furnish upon request
to each other such further information, (b) to execute and deliver to each other
such other documents, and (c) to do such other acts and things, all as any other
party to this Agreement may reasonably request either before or after the
Closing Date, for the purpose of carrying out the intent of this Agreement and
the documents referred to herein.
 
12.16 Arbitration. Any controversy arising between the Parties to this Agreement
or any person claiming through or on behalf of them as it relates to this
Agreement or the performance or breach thereof shall be resolved through
arbitration, in the State of Florida in accordance with the then governing
commercial arbitration rules of the American Arbitration Association in the City
of Orlando, Florida, and judgment or decree may be entered upon the award made
by any court of competent jurisdiction. The parties agree that any dispute
between them shall be determined by one (1) arbitrator to be selected in
accordance with the then governing commercial arbitration rules of the American
Arbitration Association.
 
 
28

--------------------------------------------------------------------------------

 
 
12.17 Attorneys' Fees. In the event of any litigation, arbitration or dispute
arising under or relating to this Agreement, the prevailing party shall be
entitled to recover its reasonable attorneys' fees from and against the
non-prevailing party through and including all appeals and/or post-judgment
proceedings.
















 
[This Space Left Bank Intentionally]
 
 
29

--------------------------------------------------------------------------------

 


 
in Witness Whereor.,   tne^ parties nave executes, ihis Agreement els if the
date first above written.
 

  [img001.jpg]

 
 
30

--------------------------------------------------------------------------------

 
 
Schedule 4.7
 
Financial Statements


 
Financial Statements for the annual audited pei'iod ending for December 31, 2C10
as well as unaudited Financial Statements for the period ending September 30,
2011, are available for the Company through the website otcmarkets.com,  trading
symbol REPO.
 
 
 
 
 
 
31

--------------------------------------------------------------------------------

 
 
Schedule 4.9
 
Absence of Undisclosed Liabilities
 
additional disclosures are required.
 
 
 
 
 
 
32

--------------------------------------------------------------------------------

 
 
Schedule 4.10
 
Absence of Changes
 
No additional disclosures are reauired.
 
 
 
 
 
 
 
33

--------------------------------------------------------------------------------

 
 
Schedule 4.12
 
Intellectual Property
 
The Company does not own any Intellectual Property.
 
 
 
 
 
 
34

--------------------------------------------------------------------------------

 
 
Schedule 4.13
 
Material Contracts
 
The Company is a party to the following Material Contracts:
 
 
1.      Employment Agreements in favor of each Selling Shareholder.

 
 
 
 
 
 
 
 
35

--------------------------------------------------------------------------------

 
 
Schedule 4.17
 
Compliance With Applicable Laws
 
No additional disclosures are required.
 
 
 
 
 
 
 
36

--------------------------------------------------------------------------------

 
 
Schedule 4.19
 
Transactions With Affiliates


 
The Company has entered into employment agreements with each of the Selling
Shareholders.
 
 
 
 
 
37

--------------------------------------------------------------------------------

 